Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  “transmitted” in line 33 needs to be changed to “transmitted,”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 

1. Claims 1, 4-6 and 8-9, 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0286319 A1 (“Lee”) in view of US 2008/0179503 A1 (“Camargo”), US 2013/0143343 A1 (“Kojima”) and US 2010/0320479 A1 (“Minato”).

Regarding claim 1, Lee shows (Fig. 7) an ultraviolet light emitting device comprising: 
a body (110, para 71) having a recess (cavity 111, para 71); 
a light emitting diode chip (131, LED chip, para 76) disposed in the recess, 
the light emitting diode chip having at least a side surface and a top surface; 
a light transmitting member (161, glass film, para 71) disposed on the body, the light transmitting member having a bottom surface, 
wherein an inner portion of the light transmitting member covers the recess of the body (sidewall 116 covered by 161), 
wherein an outer portion of the light transmitting member is attached to the body,
wherein the light transmitting member is spaced apart from the light emitting diode chip by a first vertical distance (131 top to 161 bottom) which is from the bottom surface of the light transmitting member to the top surface of the light emitting diode chip.
Lee shows the light emitting diode chip is to emit light having a wavelength in a range of 100 nm to 280 nm (UV LED, para 5, 245nm to 405nm).
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).

 
Lee does not show the light transmitting member is to transmit the light having the wavelength in the range of 100 nm to 280 nm; 
a resin layer disposed in the recess, wherein the resin layer is to contact side surfaces of the light emitting diode chip;
wherein both the resin layer and the light emitting diode chip are spaced apart from the bottom surface of the light transmitting member by an empty space, 
wherein the resin layer includes a portion that is not vertically overlapped with the light emitting diode chip, 
wherein the portion of the resin layer contacts a bottom surface of the recess and extends between the side surface of the light emitting diode chip and an inner side surface of the recess,
wherein the light transmitting member is spaced apart from the portion of the resin layer by a second vertical distance which is from the bottom surface of the light transmitting member to a top surface of the portion of the resin layer, 
wherein a maximum distance of the second vertical distance is greater than a maximum distance of the first vertical distance, 
wherein the resin layer and the light transmitting member are formed of different materials through which the wavelength in the range of 100 nm to 280 nm is transmitted,
wherein the bottom surface of the light transmitting member is non-contact from an entire top surface of the resin layer by the empty space, 
wherein the empty space includes a first empty space that is vertically overlapped with the light emitting diode chip and a second empty space that is vertically overlapped with the portion of the resin layer, and a first thickness of the first empty space of the 
wherein the first thickness is a vertical distance from the bottom surface of the light transmitting member to a bottom surface of the first empty space of the empty space, and the second thickness is a vertical distance from the bottom surface of the light transmitting member to a bottom surface of the second empty space of the empty space.
Camargo shows the light transmitting member (quartz glass) is to transmit the light having the wavelength in the range of 100 nm to 280 nm (below 300 nm, para 11).
It would have been obvious to one of ordinary skill in the art, at or before the effective filing date of the invention was made, to modify the invention of Lee, including light transmitting member, with the invention of Camargo.  
The motivation to do so is that the combination produces specific use for a ultraviolet sensor (para 11).
Lee in view of Camargo does not show a resin layer disposed in the recess, wherein the resin layer is to contact side surfaces of the light emitting diode chip;
wherein both the resin layer and the light emitting diode chip are spaced apart from the bottom surface of the light transmitting member by an empty space, 
wherein the resin layer includes a portion that is not vertically overlapped with the light emitting diode chip, 
wherein the portion of the resin layer contacts a bottom surface of the recess and extends between the side surface of the light emitting diode chip and an inner side surface of the recess,
wherein the light transmitting member is spaced apart from the portion of the resin layer by a second vertical distance which is from the bottom surface of the light transmitting member to a top surface of the portion of the resin layer, 
wherein a maximum distance of the second vertical distance is greater than a maximum distance of the first vertical distance, 

wherein the bottom surface of the light transmitting member is non-contact from an entire top surface of the resin layer by the empty space, 
wherein the empty space includes a first empty space that is vertically overlapped with the light emitting diode chip and a second empty space that is vertically overlapped with the portion of the resin layer, and a first thickness of the first empty space of the empty space is different than a second thickness of the second empty space of the empty space, and 
wherein the first thickness is a vertical distance from the bottom surface of the light transmitting member to a bottom surface of the first empty space of the empty space, and the second thickness is a vertical distance from the bottom surface of the light transmitting member to a bottom surface of the second empty space of the empty space.



    PNG
    media_image1.png
    328
    722
    media_image1.png
    Greyscale



It would have been obvious to one of ordinary skill in the art, at or before the effective filing date of the invention was made, to modify the invention of Lee in view of Camargo, including wave conversion portion, with the invention of Kojima.  
The motivation to do so is that the combination produces layer capable of absorbing light emitted from the LED device and emitting with wavelength conversion (Minato, para 4).
Lee in view of Camargo added with the resin layer of Kojima in view of Minato teaches a resin layer (Kojima 6) disposed in the recess (Kim), wherein the resin layer is to contact side surfaces of the light emitting diode chip (as shown above);
wherein both the resin layer and the light emitting diode chip are spaced apart from the bottom surface of the light transmitting member by an empty space (111, Lee), 
wherein the resin layer includes a portion (6 as shown above, beside chip 3) that is not vertically overlapped with the light emitting diode chip, 
wherein the portion of the resin layer contacts a bottom surface of the recess and extends between the side surface of the light emitting diode chip and an inner side surface of the recess (as shown above),
wherein the light transmitting member is spaced apart from the portion of the resin layer by a second vertical distance (above the chip from top of 6 to bottom of Lee 161) which is from the bottom surface of the light transmitting member to a top surface of the portion of the resin layer, 
wherein a maximum distance of the second vertical distance is greater than a maximum distance of the first vertical distance (as shown above), 
wherein the resin layer and the light transmitting member are formed of different materials through which the wavelength in the range of 100 nm to 280 nm is transmitted,

wherein the empty space includes a first empty space that is vertically overlapped with the light emitting diode chip and a second empty space that is vertically overlapped with the portion of the resin layer, and a first thickness of the first empty space of the empty space (first vertical distance as shown above) is different than a second thickness (second vertical distance as shown above) of the second empty space (same as second vertical distance) of the empty space, and 
wherein the first thickness is a vertical distance from the bottom surface of the light transmitting member to a bottom surface of the first empty space of the empty space, and the second thickness is a vertical distance from the bottom surface of the light transmitting member to a bottom surface of the second empty space of the empty space.

Regarding claim 4, Lee as previously modified in view of Cramago, Kojima and Minato shows (Fig. 1, Kojima) wherein the second thickness (second vertical distance as shown above) of the second empty space is greater than the first thickness of the first empty space (first vertical distance as shown above).

Regarding claim 5, Lee as previously modified in view of Cramago, Kojima and Minato shows (Fig. 1, Kojima) wherein the resin layer includes a fluororesin-based material (fluorescent substance, para 27) [fluorescent substance included in the resin of Kojima provides the wave conversion action as required by Lee as previously modified in view of Cramago and Minato].

Regarding claim 6, Lee in combination with Kojima shows (shown above) wherein another portion of the resin layer (6 above 3 as shown above) is between the top surface of 

Regarding claim 8, Lee shows (Fig. 7) comprising a plurality of electrodes (121, 127) included in the recess, a pad (143) and a plurality of connection patterns (117, para 60) in the body (110) wherein the light emitting diode chip (131) is disposed on at least one of the plurality of electrodes, and the light emitting diode chip is electrically connected to the plurality of electrodes.
Lee (embodiment of Fig. 7) does not show a plurality of pads on a lower surface of the body, and a plurality of connection patterns in the body, the connection patterns to electrically connect the electrodes with the pads.
Lee (embodiment of Fig. 6) shows a plurality of pads on a lower surface of the body (110), the connection patterns (117) to electrically connect the electrodes (123, 125) with the pads (141, 145) [para 60], wherein the light emitting diode chip (131) is disposed on at least one of the plurality of electrodes (121), and the light emitting diode chip is electrically connected to the plurality of electrodes (para 41).
It would have been obvious to one of ordinary skill in the art, at or before the effective filing date of the invention was made, to modify the invention of Lee (embodiment of Fig. 7), including plurality of pads, with the invention of Lee (embodiment of Fig. 6).  
The motivation to do so is that the combination produces plurality of connection below the body.

Regarding claim 9, Lee shows (Fig. 7) the light emitting chip (131) is disposed in a flip chip manner (para 67, flip bonding).

Regarding claim 11, Lee shows (Fig. 7) the body (110) includes a ceramic material wherein the light transmitting member includes a glass material (para 42), and wherein the 
Note: The material of body is described for embodiment of Fig. 6 but not repeated for embodiment of Fig. 7.

Regarding claim 13, Lee shows (Fig. 7) wherein an adhesive layer is between the outer portion of the light transmitting member (161) and the body (110) [para 75].

2. Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Camargo, Kojima and Minato as applied to claim 6 above, further in view of US 2009/0140284 A1 (“Kurino”).

Regarding claim 7, Lee in combination with Kojima shows (shown above) the resin layer (wave converting layer 6, as equivalent to resin shown in para 4 of Minato), the light emitted from the light emitting diode chip (3).
Lee in view of Camargo, Kojima and Minato does not show the resin layer has a transmittance of 70% or more with respect to the light emitted from the light emitting diode chip.
Kurino shows (Table 1) the resin layer (resin, example 34) has a transmittance of 70% or more (80%).
It would have been obvious to one of ordinary skill in the art, at or before the effective filing date of the invention was made, to add the invention of Kurino, with high transmittance of resin layer, to the invention of Lee in view of Camargo, Kojima and Minato.
The motivation to do so is that the combination produces high light extraction efficiency with improved heat resistance (para 22).

Claims 15-20 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Kojima, Minato and Kurino.

Regarding claim 15, Lee shows (Fig. 6) an ultraviolet light emitting device comprising: 
a body (110) having a recess (111); 
a light emitting chip (131) disposed in the recess, 
wherein the light emitting chip having side surfaces and a top surface; 
a light transmitting member (161) attached to the body, the light transmitting member to cover the recess, and the light transmitting member having a bottom surface.
 Lee shows the light emitting diode chip is to emit light having a wavelength in a range of 100 nm to 280 nm (UV LED, para 5, 245nm to 405nm).
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
In light of such teaching, it would have been obvious to one of ordinary skill in the art at the time of invention was made, to have such wavelength specific to the requirement.
Lee does not show a resin disposed in the recess between sides of the body and sides of the light emitting chip; and 
an empty space having both a first empty space and a second empty space between the light transmitting member and the resin, the first empty space being an area of the empty space that is vertically overlapped with the light emitting chip, and the second empty space being remaining area of the empty space other than the first empty space, 
wherein the first empty space of the empty space has a first thickness and the second empty space of the empty space has a second thickness, and a maximum value of the second thickness is different than a maximum value of the first thickness, 

wherein the resin and the light transmitting member are formed of different materials through which the wavelength in the range of 100 nm to 280 nm is transmitted,
wherein an inner portion of the light transmitting member is vertically overlapped with the resin, 
wherein an outer portion of the light transmitting member is vertically overlapped with the body that is disposed outside the empty space, 
wherein the bottom surface of the light transmitting member is non-contact from an entire top surface of the resin by the empty space, 
wherein the first thickness is a vertical distance from the bottom surface of the light transmitting member to a bottom surface of the first empty space of the empty space, and the second thickness is a vertical distance from the bottom surface of the light transmitting member to a bottom surface of the second empty space of the empty space.

    PNG
    media_image1.png
    328
    722
    media_image1.png
    Greyscale

Kojima shows (Fig. 1) a resin (wave converting layer 6, as equivalent to resin shown in para 4 of Minato) disposed in the recess between sides of the body and sides of the light emitting chip (3).

The motivation to do so is that the combination produces layer capable of absorbing light emitted from the LED device and emitting with wavelength conversion (Minato, para 4).
Lee in combination with Kojima and Minato shows an empty space (111 of Lee as modified by Kojima) having both a first empty space (first vertical distance) and a second empty space (second vertical distance) between the light transmitting member (161 of Lee) and the resin (Kojima, 6), the first empty space being an area of the empty space that is vertically overlapped with the light emitting chip (shown above), and the second empty space being remaining area of the empty space other than the first empty space, 
wherein the first empty space of the empty space has a first thickness and the second empty space of the empty space has a second thickness, and a maximum value of the second thickness is different than a maximum value of the first thickness, 
the wavelength in the range of 100 nm to 280 nm emitted from the light emitting diode chip (Lee, UV LED, para 5, 245nm to 405nm),
wherein the resin and the light transmitting member are formed of different materials through which the wavelength in the range of 100 nm to 280 nm is transmitted,
wherein an inner portion of the light transmitting member is vertically overlapped with the resin (as shown above), 
wherein an outer portion of the light transmitting member is vertically overlapped with the body that is disposed outside the empty space (Lee), 
wherein the bottom surface of the light transmitting member is non-contact from an entire top surface of the resin by the empty space (as shown), 
wherein the first thickness is a vertical distance from the bottom surface of the light transmitting member to a bottom surface of the first empty space of the empty space, and 
Lee in view of Kojima and Minato does not show wherein the resin has a transmittance of 70% or more.
Kurino shows (Table 1) the resin layer (resin, example 34) has a transmittance of 70% or more (80%).
It would have been obvious to one of ordinary skill in the art, at or before the effective filing date of the invention was made, to add the invention of Kurino, with high transmittance of resin layer, to the invention of Lee in view of Kojima and Minato.
The motivation to do so is that the combination produces high light extraction efficiency with improved heat resistance (para 22).

Regarding claim 16, Lee as previously modified in view of Kojima, Minato and Kurino shows (Fig. 1, Kojima) the maximum value of the second thickness is greater than the maximum value of the first thickness (shown above).

Regarding claim 17, Lee as previously modified in view of Kojima, Minato and Kurino shows (Fig. 1, Kojima) wherein a portion of the resin (6, beside chip) contacts a bottom surface of the recess (recess of 1) and extends between a side of the light emitting chip (3) and an inner side surface of the recess.

Regarding claim 18, Lee as previously modified in view of Kojima, Minato and Kurino shows (Fig. 1, Kojima) wherein the second thickness (vertical distance of second portion) is from the bottom surface of the light transmitting member (161 Lee) to a top surface of the portion of the resin.

claim 19, Lee as previously modified in view of Kojima, Minato and Kurino shows (Fig. 1, Kojima) wherein another portion of the resin (6 on top of 3) is disposed in an area between the bottom surface of the light transmitting member (bottom of Lee 161) and the top surface of the light emitting chip (3).

Regarding claim 20, Lee shows (Fig. 6) comprising a plurality of electrodes (121, 127) included in the recess, a plurality of pads (141, 143, 145) on a lower surface of the body, and a plurality of connection patterns (117, para 60) in the body, the connection patterns to electrically connect the electrodes with the pads, wherein the light emitting chip is disposed in a flip chip manner (para 67, flip bonding), and wherein the light emitting chip is directly contacted with the plurality of electrodes (para 60).

Regarding claim 22, Lee shows (Fig. 6) wherein the light transmitting member (161) is attached to the body (110) by an adhesive layer (para 73);
an empty space (111, cavity). 
Lee does not show wherein air is provided within the empty space.
Kojima shows (Fig. 1) wherein air is provided within the empty space (above 6).
It would have been obvious to one of ordinary skill in the art, at or before the effective filing date of the invention was made, to add the invention of Kojima, with air in the cavity, to the invention of Lee.
The motivation to do so is that the combination produces structure without an additional step of nitrogen gas formation in the cavity as done for Lee.

4. Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Camargo, Kojima and Minato as applied to claim 1 above, further in view of US 2013/0240915 A1 (“Nakagawa”).

claim 24, Lee in view of Camargo, Kojima and Minato shows resin layer (Kojima, 6).
Lee in view of Camargo, Kojima and Minato does not show wherein a thickness of the portion of the resin layer is 1 mm or less.
Nakagawa shows (Fig. 1) wherein a thickness of the portion of the resin layer (7) is 1 mm or less (para 25).
It would have been obvious to one of ordinary skill in the art, at or before the effective filing date of the invention was made, to add the invention of Nakagawa, with resin thickness, to the invention of Lee in view of Camargo, Kojima and Minato.
The motivation to do so is that the combination produces the predictable result of avoiding absorption of light during transmission (para 25).  

4. Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Kojima, Minato and Kurino as applied to claim 15 above, further in view of Nakagawa.

Regarding claim 25, Lee in view of Kojima, Minato and Kurino shows resin layer (Kojima 6 as previously modified by Minato).
Lee in view of Kojima, Minato and Kurino does not show wherein a thickness of the portion of the resin is 1 mm or less, and wherein a minimum distance between the top surface of the light emitting device and a top surface of the resin is in a range of 0.5um-10um.
Nakagawa shows (Fig. 1) wherein a thickness of the portion of the resin is 1 mm or less (para 25), and wherein a minimum distance between the top surface of the light emitting device (Lee, 131) and a top surface of the resin (Kojima 6) is less than 0.5 mm (thickness of resin, para 25).

However, the ordinary artisan would have recognized the thickness of the resin to be a result effective variable affecting the absorption of light (para 25, Nakagawa). Thus, it would have been obvious to have the thickness of the resin within the claimed range, since optimum or workable ranges of such variables are discoverable through routine experimentation. See MPEP 2144.05 II.B.

5. Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Camargo, Kojima, Minato, Kurino, Nakagawa and US 2013/0341666 A1 (“Yoshida”).

Regarding claim 26, Lee shows (Fig. 6) an ultraviolet light emitting device comprising: 
a body (110) having a recess (111); 
a light emitting diode chip (131) disposed in the recess, 
wherein the light emitting diode chip having at least a side surface and a top surface; 
a light transmitting member (161) disposed on the body, 
the light transmitting member having a bottom surface; 
Lee shows the light emitting diode chip is to emit light having a wavelength in a range of 100 nm to 280 nm (UV LED, para 5, 245nm to 405nm).
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
In light of such teaching, it would have been obvious to one of ordinary skill in the art at the time of invention was made, to have such wavelength specific to the requirement.

Camargo shows the light transmitting member (quartz glass) is to transmit the light having the wavelength in the range of 100 nm to 280 nm (below 300 nm, para 11).
It would have been obvious to one of ordinary skill in the art, at or before the effective filing date of the invention was made, to modify the invention of Lee, including light transmitting member, with the invention of Camargo.  
The motivation to do so is that the combination produces specific use for a ultraviolet sensor (para 11).
Lee in view of Camargo does not show a resin layer disposed in the recess, wherein the resin layer is to contact side surfaces of the light emitting diode chip; 
wherein the light transmitting member covers the recess of the body, 
wherein the light transmitting member is attached to the body, 
wherein both the resin layer and the light emitting diode chip are spaced apart from the bottom surface of the light transmitting member by an empty space, 
wherein the resin layer includes a portion that is not vertically overlapped with the light emitting diode chip, 
wherein the portion of the resin layer contacts a bottom surface of the recess and extends between the side surface of the light emitting diode chip and an inner side surface of the recess, 
wherein the light transmitting member is spaced apart from the light emitting diode chip by a first vertical distance which is from the bottom surface of the light transmitting member to the top surface of the light emitting diode chip, 
wherein the light transmitting member is spaced apart from the portion of the resin layer by a second vertical distance which is from the bottom surface of the light transmitting member to a top surface of the portion of the resin layer, 

wherein the resin layer has a transmittance of 70% or more with respect to the wavelength in the range of 100 nm to 280 nm emitted from the light emitting diode chip, wherein the resin layer is a phosphor free layer, 
wherein the resin layer and the light transmitting member are formed of different materials through which the wavelength in the range of 100 nm to 280 nm is transmitted,
wherein a thickness of the portion of the resin layer is 1 mm or less, 
wherein the resin layer includes a fluororesin-based material, 
wherein an inner portion of the light transmitting member is vertically overlapped with the resin layer, 
wherein an outer portion of the light transmitting member is vertically overlapped with the body that is disposed outside the empty space, 
wherein the bottom surface of the light transmitting member is non-contact from an entire top surface of the resin layer by the empty space, 
wherein the empty space includes a first empty space that is vertically overlapped with the light emitting diode chip and a second empty space that is vertically overlapped with the portion of the resin layer, and a first thickness of the first empty space of the empty space is smaller than a second thickness of the second empty space of the empty space, and 
wherein the first thickness is a vertical distance from the bottom surface of the light transmitting member to a bottom surface of the first empty space of the empty space, and the second thickness is a vertical distance from the bottom surface of the light transmitting member to a bottom surface of the second empty space of the empty space.
Kojima shows (Fig. 1) wave conversion material (6) made of resin (evidenced by Minato,Fig. 10, para 6).

The motivation to do so is that the combination produces layer capable of absorbing light emitted from the LED device and emitting with wavelength conversion (Minato, para 4).
Lee in view of Camargo added with the resin layer of Kojima in view of Minato teaches a resin layer (Kojima 6 as modified by Minato) disposed in the recess (Kim 111), wherein the resin layer is to contact side surfaces of the light emitting diode chip (Kim 131); 
wherein the light transmitting member (Kim, 161) covers the recess of the body, 
wherein the light transmitting member is attached to the body (110, Kim), 
wherein both the resin layer and the light emitting diode chip are spaced apart from the bottom surface of the light transmitting member by an empty space (Kojima Fig. 1, as shown above), 
wherein the resin layer includes a portion that is not vertically overlapped with the light emitting diode chip (6 around chip 3, Kojima), 
wherein the portion of the resin layer contacts a bottom surface of the recess and extends between the side surface of the light emitting diode chip and an inner side surface of the recess (Kojima as shown above), 
wherein the light transmitting member is spaced apart from the light emitting diode chip by a first vertical distance which is from the bottom surface of the light transmitting member to the top surface of the light emitting diode chip (as shown above), 
wherein the light transmitting member is spaced apart from the portion of the resin layer by a second vertical distance which is from the bottom surface of the light transmitting member to a top surface of the portion of the resin layer (as shown above), 
wherein a maximum distance of the second vertical distance is greater than a maximum distance of the first vertical distance, 

 
wherein the resin layer and the light transmitting member are formed of different materials through which the wavelength in the range of 100 nm to 280 nm is transmitted,
wherein an inner portion of the light transmitting member is vertically overlapped with the resin layer (as shown above), 
wherein an outer portion of the light transmitting member is vertically overlapped with the body that is disposed outside the empty space (Lee), 
wherein the bottom surface of the light transmitting member is non-contact from an entire top surface of the resin layer by the empty space (as shown above), 
wherein the empty space includes a first empty space that is vertically overlapped with the light emitting diode chip and a second empty space that is vertically overlapped with the portion of the resin layer, and a first thickness of the first empty space of the empty space is smaller than a second thickness of the second empty space of the empty space (as shown above), and 
wherein the first thickness is a vertical distance from the bottom surface of the light transmitting member to a bottom surface of the first empty space of the empty space, and the second thickness is a vertical distance from the bottom surface of the light transmitting member to a bottom surface of the second empty space of the empty space (as shown above).
Lee in view of Camargo, Kojima and Minato does not show wherein the resin layer has a transmittance of 70% or more.
Kurino shows (Table 1) the resin layer (resin, example 34) has a transmittance of 70% or more (80%).

The motivation to do so is that the combination produces high light extraction efficiency with improved heat resistance (para 22).
Lee in view of Camargo, Kojima, Minato and Kurino does not show wherein a thickness of the portion of the resin layer is 1 mm or less.
Nakagawa shows (Fig. 1) wherein a thickness of the portion of the resin layer (7) is 1 mm or less (para 25).
It would have been obvious to one of ordinary skill in the art, at or before the effective filing date of the invention was made, to add the invention of Nakagawa, with resin thickness, to the invention of Lee in view of Camargo, Kojima, Minato and Kurino.
The motivation to do so is that the combination produces the predictable result of avoiding absorption of light during transmission (para 25).  
Lee in view of Camargo, Kojima, Minato, Kurino and Nakagawa does not show the resin layer includes a fluororesin-based material.
Yoshida teaches resin layer includes a fluororesin-based material (para 74).
It would have been obvious to one of ordinary skill in the art, at or before the effective filing date of the invention was made, to add the invention of Yoshida, with fluororesin, to the invention of Lee in view of Camargo, Kojima, Minato, Kurino and Nakagawa.
The motivation to do so is that the combination produces resin layer with high moisture resistance (para 74).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 15 and 26 have been considered but are moot because of the modified rejection.
Regarding the argument “Miki does do not teach an empty space between the bottom surface of the covering member and a top surface of the light-transmitting member or between the bottom surface of the covering member and a top surface of the adhesion layer” in Page 2, the examiner states that the Miki reference was used to show the limitation of “resin layer is phosphor-free”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WASIUL HAIDER whose telephone number is (571)272-1554.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on (303) 297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/WASIUL HAIDER/Examiner, Art Unit 2819